SMITH, Judge.
Defendant appeals following a judgment against him for $1000 in a proceeding originally commenced in small claims court. The appeal follows a trial on his appeal de novo from a judgment in the same amount entered in small claims court.
Plaintiff purchased a used automobile from defendant. The testimony of plaintiff established it was a useless “lemon.” Plaintiff paid $150 cash, traded in her car for $150, and executed a note for the balance of $695. After immediate and continuing problems with the car she contacted the finance company. The defendant then repurchased the note from the finance company and after plaintiff made no further payments repossessed the car. Plaintiff made no payments on the note. There is no indication in the record that the note has been cancelled and it presumably is still outstanding.
Defendant’s only point relied on which preserves anything for review is that the award of $1000 is unsupported by the evidence. This is based upon the supposition that the trial court awarded $700 in consequential damages which were unproven. We do not so interpret the judgment. Plaintiff paid $995 for the car which was not drivable and which defendant could not or would not make drivable. The vehicle was, under plaintiff’s evidence, worthless. The award made by the court was the amount plaintiff paid for the automobile, plus $5 which we regard as de minimis. Plaintiff clearly expended $300 for the automobile and executed a note for the remaining balance. Defendant did not request a set-off of the amount still owed on the note nor raise as error here the failure of the trial court to order a set-off. We need not address the current legal status of that note.
Judgment affirmed.
CARL R. GAERTNER, P.J., and SNYDER, J., concur.